

116 HR 4897 IH: Public Safety Retirees Healthcare Protection Act
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4897IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. Lipinski introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the amount excluded from gross income by
			 reason of distributions from governmental retirement plans for health and
			 long-term care insurance for public safety officers.
	
 1.Short titleThis Act may be cited as the Public Safety Retirees Healthcare Protection Act. 2.Increase in amount excluded from gross income by reason of distributions from governmental retirement plans for health and long-term care insurance for public safety officers (a)In generalParagraph (2) of section 402(l) of the Internal Revenue Code of 1986 is amended by striking $3,000 and inserting $6,000.
 (b)Effective dateThe amendment made by paragraph (1) shall apply to distributions in taxable years beginning after December 31, 2019.
			